ORDER SUSPENDING ATTORNEY PROM PRACTICE AND TO SHOW CAUSE WHY HE SHOULD NOT BE DISBARRED
SHERAN, Chief Justice.
The above entitled matter comes on for hearing before the Court on a motion by the administrative director on professional conduct for an order suspending the respondent, Patrick F. Sullivan of Ramsey County, from the practice of law in the State of Minnesota.
It appearing to the Court that respondent was admitted to practice in the State of Minnesota on October 27, 1958 and that on February 6, 1974 he was placed on probation by order of this Court with the provision that a violation of his probation would result in indefinite suspension from the practice of law; and,
It further appearing to the Court that subsequent to February 6, 1974 respondent was charged with numerous violations of the Code of Professional Conduct, a more particular description of which is contained in the attached findings which were entered by the Lawyers Professional Responsibility Board after hearings attended by respondent and his attorney, Charles R. Coulter, Esq., on May 13 and May 17, 1977;
NOW THEREFORE, IT IS ORDERED, 1) that respondent, Patrick F. Sullivan of Ramsey County, is hereby suspended from the practice of law in the State of Minnesota until further order of the Court; and,
2) Respondent is further ordered to show cause before this Court on the 25th day of August, 1977, at 10 o’clock A.M. why he should not be disbarred from the practice of law in the State of Minnesota.